June 30, 2006

Mr. Gilbert I. "Buddy" Low
Orgain Bell & Tucker, L.L.P.
470 Orleans Street
Beaumont, TX 77701


Mr. Richard P. Hogan Jr.
Pillsbury Winthrop Shaw Pittman, L.L.P.
Two Houston Center
909 Fannin, 22nd Floor
Houston, TX 77010

Mr. Robert Alan York
1401 McKinney Street, Suite 2700
Houston, TX 77010
Mr. Nick C. Nichols
Abraham Watkins Nichols Sorrels
Matthews & Friend
800 Commerce Street
Houston, TX 77002-1776

Mr. William Powers Jr.
The University of Texas School of Law
727 East Dean Keeton Street
Austin, TX 78705

RE:   Case Number:  03-1128
      Court of Appeals Number:  09-01-00507-CV
      Trial Court Number:  A-160397

Style:      SANDY DEW, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
      PAUL DEW, DECEASED, AND CARL DEW AND DORIS DEW
      v.
      CROWN DERRICK ERECTORS, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lolita Ramos  |
|   |Ms. Carol Anne    |
|   |Flores            |